560 P.2d 153 (1977)
SHERIFF, CLARK COUNTY, Nevada, Appellant,
v.
Lawrence ARVEY, Respondent.
No. 9468.
Supreme Court of Nevada.
February 16, 1977.
Robert List, Atty. Gen., Carson City, George E. Holt, Dist. Atty. and J. Michael McGroarty, Deputy Dist. Atty., Las Vegas, for appellant.
William B. Terry, Las Vegas, for respondent.

OPINION
PER CURIAM:
Indicted for a gross misdemeanor, Lawrence Arvey filed a *154 pretrial petition for a writ of habeas corpus. The district court considered and granted the petition and the state has appealed. We do not consider the merit, if any, of the appeal.
Arvey's habeas petition was not "verified by the oath or affirmation of the party making the application," as required by Nev.Rev.Stat. § 34.370(3). Therefore, the petition was not cognizable in the district court; accordingly, we, sua sponte, reverse and instruct the lower court to dismiss the habeas petition.